Title: To Thomas Jefferson from Benjamin Franklin, 15 February 1788
From: Franklin, Benjamin
To: Jefferson, Thomas



Dear Sir
Philada. Feb. 15. 1788

Mr. Frazer, who will have the honour of delivering this Line to your Excellency, is a Gentleman of respectable Character here, and as such I beg leave to recommend him to your Civilities.
He has in France a young Sister, who was left there some time since in a Convent for Improvement in her Education, and has it seems been seduc’d to resolve on remaining there; and on abandoning her Relations and Religion. Their Mother is a Citizen of these States, and reclaims her Child; and ’tis hoped that there is no Law in France, which may prevent her Succeeding in so just a Demand, founded on a Natural Right. I am persuaded that if you can be of Use to Mr. Frazer in this Business, you will chearfully afford him your Advice and Assistance, in which you will at the same time much oblige Your Excellency’s most obedient & most humble Servt,

B. Franklin

